Citation Nr: 1309436	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-42 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial compensable disability evaluation for residual scarring, status post-Cesarean section (C-section)/abdominoplasty and bilateral breast reduction.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depression.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and T.J.

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granting service connection for an adjustment disorder and assigning a disability evaluation of 30 percent, effective as of May 8, 2008.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran was also denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in a February 2009 rating decision.  A timely notice of disagreement was received from the Veteran in October 2009, but the denial was continued in a September 2010 statement of the case.  The Veteran did not appeal this issue to the Board and expressed her desire not to pursue this claim in an October 2010 statement.  

The issue of entitlement to an initial disability evaluation in excess of 30 percent for an adjustment disorder with anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  VA received notification from the Veteran during her August 2012 hearing that she wanted to withdraw her claim of entitlement to service connection for sinusitis.  The Board received this request prior to the promulgation of a decision.

2.  VA received notification from the Veteran during her August 2012 hearing that she wanted to withdraw her claim of entitlement to an initial compensable disability evaluation for scar residuals, status post C-section/abdominoplasty and bilateral breast reduction.  The Board received this request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an initial compensable disability evaluation for scar residuals, status post C-section/abdominoplasty and bilateral breast reduction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated February 2009, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for sinusitis.  The RO also granted service connection for residual scarring, status post C-section/abdominoplasty and bilateral breast reduction.  A noncompensable (0 percent) disability evaluation was assigned.  The Veteran filed a Notice of Disagreement (NOD) in October 2009, which contested both of these findings.  In September 2010, the RO promulgated a Statement of Case (SOC) that continued the holdings of the February 2009 rating decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2012).

During her August 2012 Board hearing, the Veteran stated that she wanted to withdraw her claims of entitlement to service connection for sinusitis and entitlement to an initial compensable disability evaluation for scarring status post C-section/abdominoplasty and bilateral breast reduction.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for sinusitis is dismissed.

The appeal concerning the issue of entitlement to an initial compensable disability evaluation for scar residuals, status post C-section/abdominoplasty and bilateral breast reduction, is dismissed.



REMAND

The Veteran contends that she is entitled to an initial disability evaluation in excess of 30 percent for her service-connected adjustment disorder mixed with anxiety and depression.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA psychiatric examination in December 2008.  During her August 2012 hearing, the Veteran testified that her symptoms had worsened since her last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran's last VA examination.  She also provided testimony in December 2008 suggesting that her current level of disability may have changed since her prior examination.  As such, she should be scheduled for a VA examination to determine the current level of severity of her service-connected disability.  

In addition, the most recent record of treatment from a VA Medical Center obtained by VA is dated August 2011.  The Veteran has submitted copies of records dated as recently as August 2012, demonstrating that she has continued to seek treatment with VA.  As such, medical records prepared since August 2011 should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Non-duplicative records of VA medical treatment prepared since August 2011, to include any records from the VA facilities located in Ann Arbor, Michigan and Toledo, Ohio, should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of her service-connected adjustment disorder with mixed anxiety and depression.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examination report should reflect review of these items.  

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected adjustment disorder.  The Veteran's lay statements regarding the severity of her symptomatology should also be considered and discussed.  

Finally, the examiner should describe in detail the degree of occupational and social impairment suffered by the Veteran as a result of her service-connected adjustment disorder.  A complete rationale must be provided for all opinions offered.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


